TATE, Judge.
In the companion appeal rendered this, date, Peterson v. Armstrong, 176 So.2d 453, all issues of this appeal have been decided except the plaintiff’s prayer for an increase in the award, and the defendants’ request for a reduction therein.
The plaintiff was awarded $750 general damages, plus $172.50 special damages for her medical expenses. She received- a *465severe contusion of the forehead and certain painful knee and ankle abrasions, from which she recovered in two to three months with no residual disability. According to her testimony, there was a small residual scar on the shin, but the trial court seems to have evaluated that as minimal if existent. See Dr. Plunkett, leg abrasions had “disappeared”, Tr. 253.
The trial court’s award of general damages will not be disturbed as within its large discretion in the matter. Ballard v. National Indemnity Co., 246 La. 963, 169 So.2d 64. As to the plaintiff’s request for an allowance of an additional $105 medical expenses, the trial court properly disallowed these as for examinations for purposes of preparing for trial rather than for expenses of medical treatment. McDaniel v. Audubon Ins. Co., La.App. 1 Cir., 121 So.2d 531; see also Langley v. Travelers Ins. Co., La.App. 3 Cir., 159 So.2d 553.
For the foregoing reasons, the trial court judgment is affirmed, at the cost of the defendants-appellants.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.